Per Curiam:

The wife of George H. Lantis sought to enjoin the execution of a writ of possession for land which she claimed as a homestead. The facts leading up to the controversy will be found in the statement of the case of Lantis v. Davidson, 60 Kan. 389, 56 Pac. 745. After that decision Davidson obtained a judgment in forcible de*796tainer against Lantis for possession. The interest of Mrs. Lantis in the property was not of such a nature, that she could maintain injunction.
The judgment of the court below will be affirmed.